*556
By the Court.

Lyon, J.,
delivering tbe opinion.
The first question in this case is, whether there was sufficient proof of possession of the premises in dispute by the defendant at the commencement of the suit, to justify a recovery ? And we think that there was.
1. The defendant had been in the possession previously; had sold and took it back; rented it out for the year 1853, the year before the suit was brought. The lot was in cultivation that year, 1844, and the defendant and his tenants have been in the continued possession since, and up to the trial. All this was sufficient evidence to authorize a finding against him. There is no sense in the rule thatft’equires this proof. Here this defendant has been litigating the right of these plaintiffs to recover this lot for the last six years, and no doubt trying all the time to set up a statutory title in himself to the lot, and on the final trial, because the plaintiff does not show him to be in possession the day suit happens to be brought, he is to be defeated in a recovery. If the defendant was not in possession and holding against the plaintiffs, he ought to have come forward and disclaimed title, or otherwise he should be taxed with the costs.
2. The lot was drawn by, and granted to William Hooper’s orphan, and when the grant to them was put in evidence as it was, as there was a demise in the plaintiff’s declaration from them, the plaintiff was entitled to a verdict, there being no adverse title relied on by the defendant.
3. The plaintiff having put in evidence a deed from the orphans of Hooper to James J. Blackshear, and having also shown who were the heirs at law of James J. Blackshear, he being dead, was entitled to recover on that demise. The fact that the number of the district was not inserted in the deed, made no difference, as the description otherwise appearing in the deed was sufficiently certain to designate the land intended to be conveyed, nor did it make any difference that the deed did not contain the day of the month on which it was executed. Nor was it material to the defendant whether the deed was recorded in time or not, or whether the drawers of the land were swindled out of it; and so the Court *557ought to have instructed the jury in the absence of any opposing titles from those grantors. It is useless to notice those questions any further, as counsel for defendant frankly conceded that the case was against him, unless the verdict could be supported by the want of proof of possession by the defendant at the commencement of the suit, and we agree with him.
Judgment reversed.